    Case 2:20-cv-08178-CCC-ESK Document 21 Filed 11/19/20 Page 1 of 3 PageID: 192




    NAGEL RICE, LLP
    Bruce H. Nagel, Esq.
    Robert H. Solomon, Esq.
    103 Eisenhower Parkway
    Roseland, NJ 07068
    973-618-0400
    bnagel@nagelrice.com

                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

,
    NEW WALLINGTON HOME, LLC, a               Civil Action No.2:20-cv-08178
    New Jersey limited liability company;
    MORNINGSIDE at WALLINGTON, LLC,
    a New Jersey limited liability company,
                                                       STIPULATION
                          Plaintiffs,              EXTENDING TIME FOR
                                                   PLAINTIFFS TO FILE AN
    vs.                                            AMENDED COMPLAINT
    BOROUGH OF WALLINGTON, and
    BOROUGH OF WALLINGTON
    PLANNING BOARD,
                           Defendants.

           WHEREAS, the Court entered a Stipulation and Order providing that Plaintiffs

    shall file their amended complaint no later than November 23, 2020 (ECF Doc. #18);

           WHEREAS, the Court entered a separate Order providing that Plaintiffs shall file

    their amended complaint no later than November 23, 2020 (ECF Doc. #19, Para.2);

           WHEREAS, Plaintiffs recently retained the law firm O’Toole Scrivo, LLC, to

    serve as their co-counsel;

           WHEREAS, Plaintiffs have requested additional time to file the amended

    complaint until December 7, 2020 and Defendants have consented;

           WHEREAS, after the amended complaint is filed, all counsel will meet and confer

    regarding a briefing schedule for any motion(s) to dismiss the amended complaint;
                                               1
Case 2:20-cv-08178-CCC-ESK Document 21 Filed 11/19/20 Page 2 of 3 PageID: 193




        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

among the plaintiffs and defendants, by and through their respective undersigned counsel,

that:

        1.   Plaintiffs shall file their amended complaint by December 7, 2020;

        2.   After the amended complaint is filed, counsel shall meet and confer on a

             briefing schedule for motions to dismiss the amended complaint and

             submit a proposed briefing schedule for the Court’s approval.



ACCEPTED AND AGREED:

Dated: November 18, 2020


Bruce H. Nagel                                 Leonard E. Seaman
Robert H. Solomon                              THE LAW OFFICES OF RICHARD
NAGEL RICE, LLP                                MALAGIERE, P.C.
103 Eisenhower Parkway                         250 Moonachie Road, Suite 102
Roseland, NJ 07068                             Moonachie, NJ 07074
Attorneys for Plaintiffs                       Attorneys for Defendant,
                                               Borough of Wallington
By: /s/ Robert H. Solomon
                                               By: /s/ Leonard E. Seaman
Thomas P. Scrivo
James DiGiulio                                 Mary McDonnell
O’TOOLE SCRIVO, LLC                            PFUND MCDONNELL, P.C.
14 Village Park Road                           139 Prospect Street, 2cd Floor
Cedar Grove, NJ 07009                          Ridgewood, NJ 07450
Attorneys for Plaintiffs                       Attorneys for Defendant,
                                               Borough of Wallington Planning Board
By: /s/ James DiGiulio
                                               By: /s/ Mary McDonnell




                                           2
Case 2:20-cv-08178-CCC-ESK Document 21 Filed 11/19/20 Page 3 of 3 PageID: 194




                                         19th day of November, 2020
The above Stipulation is SO ORDERED THIS _____



_____________________________________
HONORABLE EDWARD S. KIEL
United States Magistrate Judge




                                      3
